Citation Nr: 1334930	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome, right foot.

2.  Entitlement to an initial disability rating in excess of 10 percent for tarsal tunnel syndrome, left foot.

3.  Entitlement to an initial compensable disability rating for erectile dysfunction secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Board issued a decision in the above matters.  Following the promulgation of a decision in these matters, the appellant submitted additional relevant VA treatment records to the Board.  The Board was unable to consider this evidence as it had not been received by the Board and associated with the claims file prior to the Board's March 2012 decision.  Thereafter, the Board issued an order to vacate the March 2012 decision and remand in September 2012.  The case has since been returned to the Board for further appellate action. 

It appears that the issues of entitlement to an increased rating for diabetes mellitus, type II, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the Veteran in correspondence received in March 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided. 

The Board notes that the Veteran was most recently afforded a VA examination in April 2009. 

He submitted statements in March 2012 and October 2012 that his pain had worsened, that it hurt to walk, and it would wake him up at night.  He also indicated in his October 2012 statement that a doctor at the Windham clinic and a doctor in Newington should be contacted.

The Veteran also submitted a statement from a VA doctor in February 2013, stating that he was under the care of the VA Medical Center and had documentation that there had been worsening of his service-connected condition as it relates to diabetes.

In light of the Veteran's assertions of worsening symptoms, the February 2013 statement from a VA doctor indicating worsening symptoms, and the indication that there are outstanding treatment records pertinent to this appeal, the Board finds that remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the disabilities on appeal, to specifically include records from the doctors listed in the Veteran's October 2012 statement.

2.  Then, afford the Veteran an examination by an examiner or examiners with sufficient expertise to determine the current degree of severity of the Veteran's tarsal tunnel syndrome, right and left foot, and erectile dysfunction. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).  The rationale for each opinion expressed must be provided. 

3.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


